Per Curiam.
Only one of the exceptions has been pressed, but it is a fatal one. Between the mortgagor and the mortgagee, the money was not a trust fund. It was an ordinary debt for the price, of the property, on which the mortgage stood as a security; and what mattered it to the mortgagor that the mortgagee assigned the mortgage in trust for a stranger? He could not change the nature of the original relation, or increase his debtor’s responsibility and risk on the score of mispayment. A purchaser from trustees, knowing that he must see to the application of the purchase money, knows what he has to encounter when he makes his bargain, and he takes the responsibility accordingly. But he incurs no responsibility of which he was not apprized; for where the sale is a breach of trust, he is not aifected by it if he knew not of it. There was no trust in existence when this mortgage was executed, and the assignment did no more than substitute joint creditors for a single one. It is very clear, then, that payment to a joint creditor, of which his receipt is evidence, discharges the debt.
Judgment reversed, and venire de novo awarded.